Citation Nr: 0507588	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1961 to June 1965 and from July 1965 to 
July 1967.  His awards and decorations include the Vietnam 
Service Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the appeal the veteran moved to the 
jurisdiction of the VA RO in Oakland, California, and then to 
the jurisdiction of the VA RO in St. Paul, Minnesota, where 
he currently resides.  


FINDING OF FACT

There is no competent evidence on file to show that the 
veteran currently has prostate cancer.


CONCLUSION OF LAW

The claimed prostate cancer is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.
I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  The VCAA also eliminated the concept of a well- 
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims  (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004).  

By virtue of information contained in a letter, dated in 
September 2003, the Oakland RO informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The RO noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The RO informed the veteran that it would request relevant 
records held by Federal agencies, such as medical records 
from the military or VA hospitals or those held by the Social 
Security Administration.  The RO also noted that it would 
make reasonable efforts help the veteran try to get other 
relevant evidence, such as private medical records, 
employment records, or records from State or local government 
agencies.  The RO then requested that the veteran inform it 
if there was an other evidence or information that he thought 
would support his claim.

The RO told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
The RO stated that it would notify the veteran if the holder 
of the records declined to provide them or asked for a fee to 
provide them.  The RO noted, however, that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or agency.  

The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
A courtesy copy of the letter was sent to the veteran's 
representative.

In addition to the letter, dated in September 2003, the 
veteran was furnished a Statement of the Case (SOC) in 
January 1999, and Supplemental Statements of the Case 
(SSOC's) in September 2003 and August 2004.  They further 
notified the veteran and his representative of the evidence 
necessary to substantiate his claim of entitlement to service 
connection for prostate cancer.  Indeed, the SSOC issued in 
September 2003 set forth the relevant text of 38 C.F.R. 
§ 3.159.  The SOC and the SSOC's also identified the evidence 
that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  copies of his DD 214's; his service 
medical records; his service personnel records; numerous 
records reflecting his inpatient and outpatient treatment at 
the VA from September 1970 through April 2003; reports of 
examinations performed by the VA in January 1977, September 
1984, and June 2000; reports of multiple admissions to the 
Everett a Gladman Medical Hospital/Treatment Center, dated 
from June 1979 through January 1984; a January 1980 report 
from A. H. B., M.D.; a February 1984 report from J. R. L., 
M.D.; and a December 1989 report from R. G. P. M.D.

Finally, the Board notes that in March 1998, the veteran 
requested a hearing before a local hearing officer at the 
Waco RO.  In July 1998, the veteran, through his then-
representative, withdrew that request in writing.  He has not 
made any further requests for a hearing.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to service connection for prostate 
cancer.  As such, there is no reasonable possibility that 
further development would lead to any additional relevant 
evidence with respect to those issues or be helpful in light 
of the current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for prostate 
cancer.  Therefore, the Board will proceed to the merits of 
the appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as a malignant tumor, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307.

If the veteran has been exposed to Agent Orange, certain 
diseases, such as prostate cancer, which become manifest to a 
degree of 10 percent at any time after service, are presumed 
to be the result of that exposure.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. §§ 3.307, 3.309(e).  Unless there is affirmative 
evidence to the contrary, a veteran, who served in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii).  

A presumption of service connection for a particular 
disability based on exposure to Agent Orange does not attach, 
unless specifically so determined by the Secretary of the VA.  
See 59 Fed. Reg. 341 (1994); 61 Fed. Reg. 41,442 (1996); 64 
Fed. Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 42,600 
(June 24, 2002).  That fact, however, does not preclude the 
veteran from showing a direct link between the disability in 
question and service.  Combee v. Brown. 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The veteran contends that he has prostate cancer primarily as 
the result of his exposure to Agent Orange in the Republic of 
Vietnam.  His service medical records, however, are 
completely negative for any complaints or clinical findings 
of that disorder.  

While receiving psychiatric treatment at the VA in September 
1996, the veteran complained of a blockage and painful 
urination.  Testing revealed a PSA of 27, so for the next 
several months, the veteran was followed for his complaints.  
The workup included biopsies in September and November 1996 
and in January 1997.  The various diagnoses included benign 
prostatic hypertrophy and hyperplasia; however, there was no 
evidence of cancer of the prostate.  

Since January 1997, the veteran's prostate disorder has been 
reported by history only.  As of February 2001, his PSA was 
1.8, and there has been no competent evidence that he has 
prostate cancer.  The only reports to the contrary come from 
the veteran.  As a layman, however, he is only qualified to 
report evidence which is capable of lay observation.  He is 
not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, without more, his 
report cannot be considered competent evidence that he 
currently has prostate cancer.  Absent such evidence, he 
cannot meet one of the criteria for service connection.  
Accordingly, the appeal must be denied.  

In arriving at this decision, the Board has considered the 
veteran's argument with respect to Agent Orange exposure.  
However, without a diagnosis of current disability, such an 
argument is moot.  Accordingly, the Board need not reach that 
portion of the veteran's appeal.


ORDER

Entitlement to service connection for prostate cancer is 
denied.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


